DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-6, and 8-11 are pending in this application, and claims 1, 4, and 8-9 have been examined on the merits.
Claims 6 and 10-11 have been withdrawn by the applicant in the Response to Restriction Requirement filed 10/21/2021. Claim 5 has been withdrawn by the examiner in the Non-Final rejection filed 11/16/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-227693, filed on 12/04/2018.
Response to Arguments
Applicant’s arguments, see pp.7-9, filed 02/11/2022, with respect to specification objections, claim objections, 35 USC 112(f), and rejection under 35 USC 112(b) have been fully considered and are persuasive.  The objections to the specification and claims, the invocation of 35 USC 112(f), and the rejections under of 35 USC 112(b) have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to claim 1, filed on 02/11/2022, includes the limitation “one of a plurality of seats provided in the vehicle cabin and aligned in the vehicle lateral direction” and the “lower blowing port is positioned between two seats of the plurality of seats in the vehicle cabin in the lateral direction” which were not previously presented in the claims. Due to the inclusion of the novel limitations a new ground of rejection is required.
Applicant’s arguments with respect to the rejoinder of withdrawn claims, see pg. 11, filed on 02/11/2022, are not considered persuasive as independent claim 1 is rejected under a new ground of rejection and so withdrawn dependent claims 5-6 and 10-11 are not eligible for rejoinder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent JP S61109816 (referred to as “Japanese Patent A”) in view of patent US 2,526,560 (referred to as Hans). 
Regarding claim 1, Japanese Patent A discloses a vehicle cabin (vehicle cabin as disclosed by figs. 1-2 and annotated fig. 1) comprising: a vehicle cabin airflow forming device (system including structures 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11. See Figs. 2-3) configured to, when the vehicle cabin airflow forming device is operated, form airflows (Fig. 2 discloses airflows being formed from 3 and 11) circulating around a seating space of one of a plurality of seats (annotated fig. 1 discloses a plurality of seats) provided in the vehicle cabin (annotated fig. 1 discloses the plurality of seating being located inside the vehicle cabin) and aligned in the vehicle lateral direction (see Annotated Fig. 1), the plurality of seats being provided inside the vehicle cabin (Figs. 1-2 and Annotated Fig. 1 disclose the seats being within a vehicle cabin), the airflows circulating around the seating space (Annotated Fig. 1 discloses airflows circulating around seating spaces) as viewed from a front side of the one seat (see Annotated Fig. 1), and form, as part of the airflows, an ascending airflow (see Annotated Fig. 1) on one lateral side of the seating space (see Annotated Fig. 1), and a descending airflow (see Annotated Fig. 1) on the other lateral side of the seating space (see Annotated Fig. 1), wherein the vehicle cabin airflow flowing device includes an airflow generating unit (airflow generating unit including structures 3-11 of Japanese Patent A) in a flow path of the airflows (see Figs. 2-3), the airflow generating unit being configured to generate airflows (Figs. 2-3 disclose 3 and 10 being capable of generating airflow) by sucking air in the flow path and blowing the air into the flow path (Fig. 2 discloses air being sucked into and blown out of 3 and Fig. 3 discloses air being sucked into 10 as indicated by B and blown out through 11), wherein the airflow generating unit includes a first airflow generating unit (airflow generating unit including structures 3-6 of Japanese Patent A) and a second airflow generating unit (airflow generating unit including structures 7-11 of Japanese Patent A), wherein the first airflow generating unit includes: an upper suction port (4) that is provided on a vehicle ceiling side (see Fig. 2) and into which air forming the ascending airflow is sucked (Fig. 2 discloses airflow entering 4); an upper blowing port (6) that is provided on the vehicle ceiling side (see Fig. 2) and from which air forming the descending airflow is blown out (Fig. 2 discloses airflow being blown out of 6); and an upper blower (3) configured to suck air from the vehicle cabin into the upper suction port (Fig. 2 discloses air being sucked into 3 from the vehicle cabin from 4) and blow out the air from the upper blowing port (Fig. 2 discloses 3 blowing air out of 6) into the vehicle cabin (Fig. 2 discloses air exiting 6 into the vehicle cabin), and wherein the second airflow generating unit includes: a lower suction port (see Annotated Fig. 2) provided on a vehicle floor side (see Annotated Fig. 2) and into which air forming the descending airflow is sucked (Fig. 3 and Annotated Fig. 2 discloses air being sucked into the lower suctions port as indicated by B); and a lower blowing port (11a) provided on one lateral side of the seating space (Annotated Fig. 1 discloses 11 being located on a lateral side of the seating space of the seats) and from which air forming the ascending airflow is blown out (Fig. 3 discloses 11a airflow indicated by A).
Japanese Patent A does not disclose a configuration in which the lower blowing port is positioned between two seats of the plurality of seats in the vehicle cabin in the lateral direction; and a lower blower configured to suck air from the vehicle cabin into the lower suction port and blow out the air from the lower blowing port into the vehicle cabin.
However Hans does disclose a lower blowing port (outlet 8) being positioned between two seats (fig. 3 disclose outlet 8 being positioned on a side of seat 4 which is located between two seats) of a plurality of seats (figs. 1-3 disclose a plurality of seats 4) in a vehicle cabin (vehicle cabin as disclosed by fig. 2) in the lateral direction (left to right direction from the perspective of fig. 3); and a lower blower (fan 10) configured to suck air from the vehicle cabin (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of sucking air out of bus body 1) into the lower suction port (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of sucking air into inlet 13) and blow out the air from the lower blowing port (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of blowing air from outlet 8) into the vehicle cabin (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of blowing into bus body 1).
Japanese Patent A and Hans are considered analogous to the claimed invention because they both are in the field of air conditioning for vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second airflow generating unit of Japanese Patent A to include the fan of Hans in order to blow some of the heated air into the alleyway of the vehicle (Hans, col. 1, lines 15-25) which would make traversing the alleyway more comfortable for passengers.
Regarding claim 4, Japanese Patent A in view of Hans discloses the invention of claim 1 and Japanese Patent A further discloses wherein the other lateral side (see Annotated Fig. 1) is located on a side of a closing position of a door (at least Annotated Fig. 1 discloses the lateral side being on the side of a wall that would have a door as one of ordinary skill in the art would know) configured to open and close a door opening for occupant ingress-egress (opening and closing for occupant ingress-egress is an inherent function of doors).
Regarding claim 8, Japanese Patent A in view of Hans discloses the invention of claim 1 and the combination further discloses wherein the upper suction port (4 of Japanese Patent A) extends in a vehicle front-rear direction (Figs. 1-2 of Japanese Patent A disclose 4 extending in a front-rear direction of the vehicle).
Regarding claim 9, Japanese Patent A in view of Hans discloses the invention of claim 1 and the combination further discloses wherein: the upper blower (3 of Japanese Patent A) is configured to suck air from the vehicle cabin (Fig. 2 of Japanese Patent A discloses air being sucked into 3 from the vehicle cabin from 4) into the upper suction port (Fig. 2 of Japanese Patent A discloses 3 blowing air out of 6) and blow out the air from the upper blowing port (Fig. 2 of Japanese Patent A discloses air exiting 6 into the vehicle cabin) toward the lower suction port (Fig. 2 of Japanese Patent A discloses the air exiting 6 being blow towards structures 7-11) in the vehicle cabin (Fig. 2 of Japanese Patent A discloses the air exiting 6 being blown into the vehicle cabin); and the lower blower (fan 10 of Hans) is configured to suck air from the vehicle cabin (at least Fig. 3 and col. 2, lines 37-50 of Hans disclose fan 10 being capable of sucking air out of bus body 1) into the lower suction port (at least Fig. 3 and col. 2, lines 37-50 of Hans disclose fan 10 being capable of sucking air into inlet 13) and blow out the air from the lower blowing port (at least Fig. 3 and col. 2, lines 37-50 of Hans disclose fan 10 being capable of blowing air from outlet 8) toward the upper suction port in the vehicle cabin (Figs. 1-2 and col. 3, lines 35-44 of Hans disclose part of airflow C being blown towards inlet 17 in bus body 1).

Annotated Figures

    PNG
    media_image1.png
    576
    925
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 2 of Japanese Patent A.

    PNG
    media_image2.png
    296
    533
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated Fig. 2 is an annotation of Fig. 3 of Japanese Patent A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,279,206 (Mueller et al.) discloses a zoning air conditioning system for multiple passengers in a vehicle
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762